Exhibit 10.2
MEMBERSHIP INTEREST ASSIGNMENT AGREEMENT
THIS MEMBERSHIP INTEREST ASSIGNMENT AGREEMENT (the “Agreement”) is made as of
October 22, 2010 by Andrea R. Biller (“Assignor”) and Grubb & Ellis Equity
Advisors, LLC, a Delaware limited liability company (“GEEA”) and Grubb & Ellis
Equity Advisors, Property Management, Inc., a Delaware corporation (“GEEA PM”,
and together with GEEA, “Assignee”).
RECITALS:
A. As of the date hereof, Assignor owns 180,000 Class A membership shares (the
“Interest”) in Grubb & Ellis Apartment Management, LLC (the “Company”).
B. Assignor wishes to transfer to GEEA, and GEEA wishes to obtain from Assignor,
170,000 Class A membership shares of the Company (the “GEEA Interest”) for the
consideration and in the manner and on the terms and conditions hereinafter set
forth.
C. Assignor wishes to transfer to GEEA PM, and GEEA PM wishes to obtain from
Assignor, 10,000 Class A membership shares of the Company (the “GEEA PM
Interest”) for the consideration and in the manner and on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, for and in consideration of (i) Ten Dollars ($10.00) cash,
(ii) the payment of the Mission Payment, (iii) the mutual covenants contained
herein, and (iv) other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Transfer of Interest. Assignor hereby conveys, assigns, transfers and sets
over to (i) GEEA, the GEEA Interest and (ii) to GEEA PM, the GEEA Interest, and
each Assignee hereby accepts from Assignor, all of Assignor’s right, title and
interest in the Interest assigned to Assignee, as of the date hereof.
2. Representations and Warranties of Assignor and Assignee.
(a) Assignor represents and warrants that (i) Assignor is the lawful owner of
the Interest free and clear of all liens, encumbrances and other claims of all
third persons whatsoever and (ii) Assignor has the absolute right to transfer
the Interest.
(b) Assignee represents and warrants that Assignee’s acquisition of the Interest
is made for Assignee’s account for investment purposes only, and not with a view
to the resale or distribution thereof.
(c) These representations and warranties are intended to and shall survive the
transfer of the Interest pursuant to this Agreement.
3. Mission Payment. The parties agree that Assignor shall be paid an amount (the
“Mission Payment”) equal to the payment Assignor would have received based on
the acquisition fees earned by Grubb & Ellis Apartment REIT Advisor, LLC as a
direct result of the successful closing of the Mission Transaction (as defined
below) had Assignor not transferred the Interest pursuant to this Agreement and
remained a member of the Company. The “Mission Transaction” shall be defined as
the acquisition by Grubb & Ellis Apartment REIT, Inc. through its subsidiary
Grubb & Ellis Apartment REIT Holdings, L.P., of nine multifamily apartment
properties from affiliates of MR Holdings, LLC (“MR Holdings”) (of which one
property is owned by a limited partnership for which an affiliate of MR Holdings
serves as general partner and the other eight are owned by Delaware Statutory
Trusts for which an affiliate of MR

 

 



--------------------------------------------------------------------------------



 



Holdings serves as trustee) and the acquisition of all or substantially all of
the assets, including property management agreements, of Mission Residential
Management, LLC, as more fully described in that certain 8K filing of Grubb &
Ellis Apartment REIT, Inc. dated August 31, 2010. For purposes of this
Agreement, the “Mission Transaction” shall not include any other acquisition or
transaction between Grubb & Ellis Apartment REIT and MR Holdings or its
affiliates, including, without limitation, the acquisition of any
tenant-in-common properties managed by MR Holdings or its affiliates. Such
Mission Payment shall only be paid if and when advisory fees are earned and paid
to Grubb & Ellis Apartment REIT Advisor, LLC, and shall be calculated consistent
with past practices relating to distributions to members. The obligation to pay
the Mission Payment shall expire and be null and void for any portion of the
Mission Transaction that closes after December 31, 2011. The parties agree that
the Mission Payment is not in consideration for rights to property but is in
lieu of future income as described in Section 736(a) of the Internal Revenue
Code.
4. Release. Assignor hereby releases Assignee, the Company, and their respective
affiliates, agents, representatives and employees from any and all claims or
liability relating to the Interest during the Assignor’s period of ownership.
Assignor agrees that, other than the Mission Payment, any and all distributions
or other payment amounts due and owing to Assignor in connection with the
Interests, the Company, Grubb & Ellis Apartment REIT Advisor, LLC and/or any and
all advisory contracts, advisory fees, ownership interests or contractual rights
to payment associated with Grubb & Ellis Apartment REIT Inc., have been paid and
satisfied in full. For purposes of the foregoing, Assignor hereby specifically
waives the provisions of Section 1542 of the California Civil Code and any
similar law of any other jurisdiction. Section 1542 provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOW BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
ASSIGNOR HEREBY EXPRESSLY ACKNOWLEDGES THAT ASSIGNOR HAS CAREFULLY REVIEWED THIS
SECTION AND DISCUSSED IT WITH LEGAL COUNSEL OR WAIVED SUCH RIGHT TO DISCUSS WITH
COUNSEL AND THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THIS
AGREEMENT.
Assignor’s Initials:      /s/ ARB     
To the extent required under applicable law, the parties agree that the
disclaimers in this Agreement are “conspicuous” disclaimers for purposes of any
applicable law.
5. Resignation from Board of Managers. Assignor hereby resigns from the Board of
Managers of the Company and from any officer position with the Company.
6. Enforceability. This Agreement has been duly executed by and delivered by and
constitutes a valid and binding agreement of the parties and is enforceable
against the parties in accordance with its terms.
7. Benefit. This Agreement shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective assigns and successors in title or
interest.

 

 



--------------------------------------------------------------------------------



 



8. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California, without regard to any
conflicts of law provisions or principles thereof to the contrary.
9. Entire Agreement and Modification. This document contains the entire
agreement between the parties hereto with respect to the subject matter herein.
This Agreement shall not be modified unless, and then only to the extent that, a
written modification is executed by all of the parties hereto or their
respective successors or assigns.
10. Counterparts. This Agreement may be executed in counterparts, and any
executed counterparts shall be binding the parties hereto and inure to their
benefit as though all parties were signatory to the same counterpart.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.

                      ASSIGNOR:   ANDREA R. BILLER
 
                        /s/ Andrea R. Biller          
 
                    ASSIGNEE:   Grubb & Ellis Equity Advisors, LLC,         a
Delaware limited liability company
 
               
 
          By:   /s/ Jeff Hanson
 
               
 
          Name:   Jeff Hanson
 
               
 
          Title:   President
 
               
 
                    ASSIGNEE:   Grubb & Ellis Equity Advisors, Property
Management, Inc.         a Delaware corporation
 
               
 
          By:   /s/ Jeff Hanson
 
               
 
          Name:   Jeff Hanson
 
               
 
          Title:   President
 
               

 

 